FILED
                            NOT FOR PUBLICATION                             JUN 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAJINDER SINGH JOHAL,                            No. 09-35407

               Petitioner - Appellant,           D.C. No. 2:08-cv-01075-RSL

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Respondent - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Washington
                  Robert S. Lasnik, Chief District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Federal prisoner Rajinder Singh Johal appeals pro se from the district court’s

order denying his motion under 28 U.S.C. § 2255. We have jurisdiction under 28

U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Johal contends that he is entitled to a sentencing reduction under United

States v. Santos, 553 U.S. 507 (2008), because the district court enhanced his

sentence based upon the gross receipts rather than the net profits of his money

laundering offense. This contention is foreclosed because no merger problem of

the kind posed in Santos exists in this case. See United States v. Van Alstyne, 584

F.3d 803, 814-17 (9th Cir. 2009) (reasoning that, under 18 U.S.C. § 1956 and the

relevant Guidelines, “‘proceeds’ means ‘profits’ where viewing ‘proceeds’ as

‘receipts’ would present a ‘merger’ problem of the kind that troubled the plurality

and concurrence in Santos”).

      Johal also contends that the district court erred by resolving his section 2255

motion without holding an evidentiary hearing. This contention lacks merit. See

United States v. Johnson, 988 F.2d 941, 945 (9th Cir. 1993) (“Merely conclusory

statements in a § 2255 motion are not enough to require a hearing.”) (internal

quotation marks and citations omitted).

      Because we affirm on the merits, we do not address the Government’s

untimeliness and procedural bar arguments.

      Johal’s motion for expedited appeal is granted.

      AFFIRMED.




                                          2                                      09-35407